Exhibit 10.27

Summary of 2015 Compensation Package


Name
Scott A. Smith
 
Job Title
President, Inflammation & Immunology
 
Base Salary
$650,000
Effective March 1, 2015
Bonus Target
75%
Effective January 1, 2015
Annual Equity Award
Stock Options
Performance Stock Units
Restricted Stock Units
Effective February 17, 2015
Threshold
Target
Maximum
34,500
3,100
6,200
12,400
3,500
Severance Benefit
Lump sum 12 months of base salary
Lump sum 12 months of bonus at target
12 months COBRA benefit at active employee rates, less applicable taxes
In the event of involuntary termination for reasons other than cause
"Double Trigger" due to Change in Control
All severance benefits
Unvested RSUs and Options would fully vest
Change in control payments would be reduced to avoid 280G excise tax, if
beneficial to employee
In the event of position elimination due to change in control
Financial Planning Benefit
Up to $15,000 per year
Reimbursement of reasonable and customary fees associated with financial
planning and/or tax preparation/advice

Acknowledged and agreed:


 
On behalf of Celgene Corporation:
 
 
 
 
 
 
 
/s/Scott A. Smith
 
July 27, 2015
 
/s/Robert J. Hugin
 
July 27, 2015
Scott A. Smith
 
Date
 
Robert J. Hugin
 
Date





